                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 CHARLES A. MOON, JR.,

                       Petitioner,

                v.                                CAUSE NO. 3:18CV987-PPS/MGG

 WARDEN,

                      Respondent.

                                  OPINION AND ORDER

       Charles A. Moon, Jr., a prisoner without a lawyer, filed a habeas corpus petition

challenging the prison disciplinary hearing (WCC 18-08-214) in which a Disciplinary

Hearing Officer at the Westville Correctional Facility found him guilty of unauthorized

possession/destruction of State property in violation of Indiana Department of

Correction policy B-215 on August 22, 2018. ECF 1 at 1. However, he did not lose any

earned credit time nor was he demoted in credit class as a result of this disciplinary

hearing. ECF 1 at 1, 1-1 at 1. A prison disciplinary hearing can only be challenged in a

habeas corpus proceeding where it results in the lengthening of the duration of

confinement. Hadley v. Holmes, 341 F.3d 661, 664 (7th Cir. 2003). Because this

disciplinary hearing did not lengthen the duration of Moon’s confinement, habeas

corpus relief is not available in this case.

       ACCORDINGLY:
      Petitioner Moon’s habeas corpus petition (ECF 1) is DENIED pursuant to Section

2254 Habeas Corpus Rule 4. The clerk is DIRECTED to close the case.

      SO ORDERED on December 10, 2018.


                                               /s/ Philip P. Simon
                                             JUDGE
                                             UNITED STATES DISTRICT COURT




                                         2
